Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to the title, the objection to the specification is withdrawn.
In view of the amendment to claims 1, 8, 10 and 16, the objection to the claims is withdrawn.
In view of the amendment to claims 1-9, the 35 USC 112(f) interpretation is withdrawn.
In view of the amendment to claims 4, 5, 13, 14, 18 and 19, the 35 USC 112(a) rejection is withdrawn.
In view of the amendment to claims 1-19, the 35 USC 112(b) rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites “... in a case where a second sheet size smaller than the first sheet size is specified, one or more controllers are configured to control the printer to print a gradation patch image of the first color on a sheet of the second sheet size without printing a gradation patch image of the second color on the sheet of the second sheet size, and to control the printer to print the gradation patch image of the second color on another sheet of the second sheet size different from the sheet of the second sheet size without printing the gradation patch image of the first color on the another sheet of the second sheet size.”
The disclosure does not discuss where only a first color is printed on the first sheet and a second color on a subsequent sheet.  In all cases discussed in the disclosure, there are at least two colors printed on a sheet regardless its size.  Although the disclosure briefly mentions where the printing of patches may be divided into three or more sheets [see specification para. 0083], the disclosure is silent as to any patch configuration other than there being at least two colors of patches printed on the different sheets when a division is necessary.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6, 7 and 11-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3 and 11-14 recite “... a first color ... a second color ... a third color ... a fourth color.”  Each of these have been instantiated in their respective independent claim.  It is unclear whether these recitations are intended to represent the same colors previously instantiated or different colors.
Claims 6 and 7 are rejected for failing to remedy the ambiguity of claim 2 from which they depend.

Allowable Subject Matter
Claims 1, 4, 8-10 and 15 are allowed.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches:
Claim 1: “... in a case where a first sheet size is specified, one or more controllers are configured to control the printer to print a gradation patch image of a first color, a second color, a third color and a fourth color on a sheet of the first sheet size, and in a case where a second sheet size smaller than the first sheet size is specified, one or more controllers are configured to control the printer to print a gradation patch image of the first color and the second color on a sheet of the second sheet size without printing a gradation patch image of the third color and the fourth color on the sheet of the second sheet size, and to control the printer to print the gradation patch image of the third color and the fourth color on another sheet of the second sheet size different from the sheet of the second sheet size without printing the gradation patch image of the first color and the second color on the another sheet of the second sheet size.”
Independent claims 10 and 15 are similarly cited as claim 1 above.
Dependent claims 4, 8 and 9 are inherently allowed.
Dependent claims 2, 3, 6, 7 and 11-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 20-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672